PER CURIAM.
Because a default was prematurely entered after the mailing of the answer on the 20th day after service, see Meyerson v. Block, 404 So.2d 807 (Fla. 3d DCA 1981), the default and default judgment based upon it1 are reversed and the cause is remanded for further consistent proceedings.

. Since no default should have been entered initially, it is not necessary to show a meritorious defense as a condition to setting it aside. Cohen v. Barnett Bank of South Florida, 433 So.2d 1354, 1355 n. 3 (Fla. 3d DCA 1983).